Citation Nr: 9900807	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  93-02 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of an 
infection of the right leg.

2.  Entitlement to an increased rating for bilateral 
exertional compartment syndrome, shin splints and knee pain 
with grinding, status post fasciotomy, currently evaluated as 
10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from May 1989 to November 
1991.  

The issues on appeal stem from Department of Veterans Affairs 
(VA) Regional Office (RO) rating decisions.  This case was 
previously remanded by the Board in April 1993, July 1994 and 
May 1997 for additional development.  That development having 
been completed to the extent possible the case is once more 
before the Board for final appellate review.

In May 1997, the Board denied claims of entitlement to 
service connection for hearing loss and tinnitus.  


CONTENTIONS OF APPELLANT ON APPEAL

It is contended by the veteran, in essence, that his service-
connected bilateral lower extremity disabilities are 
manifested by painful symptoms with limitation of motion, 
weakness and instability productive of impairment warranting 
the assignment of a disability evaluation greater than 10 
percent.  Moreover, the veteran argues that he has chronic 
residuals of an infection of the right leg stemming from 
surgery during active service.




DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the veteran has not submitted a well-
grounded claim for entitlement to service connection for 
chronic residuals of an infection of the right leg.

It is further the decision of the Board that the 
preponderance of the evidence is against an increased rating 
for right leg exertional compartment syndrome, shin splints 
and knee pain with grinding, status post fasciotomy.

It is further the decision of the Board that the evidence 
supports the grant of a separate 10 percent evaluation for 
status post fasciotomy scar of the right leg.

It is further the decision of the Board that the evidence 
supports the grant of a separate 10 percent evaluation for 
left leg exertional compartment syndrome, shin splints and 
knee pain with grinding. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of any of the veterans well-grounded claims has 
been obtained by the RO.  

2.  The claim for entitlement to service connection for 
chronic residuals of a right leg infection is not supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.

3.  The veterans right leg exertional compartment syndrome, 
shin splints and knee pain with grinding, status post 
fasciotomy is primarily manifested by residual nerve damage 
involving the superficial peroneal nerve of the right lower 
extremity productive of no more than moderate incomplete 
paralysis and without evidence of muscle wasting or atrophy, 
significant limitation of motion, instability, weakness or 
swelling. 

4.  The veterans status post fasciotomy scar of the right 
leg has been generally painful or otherwise symptomatic on 
objective examination over the years.

5  The veterans left leg exertional compartment syndrome, 
shin splints and knee pain with grinding is manifested by 
symptoms including some swelling, limitation of motion, 
weakness and crepitance that collectively are shown to more 
nearly approximate slight impairment of function of the knee. 


CONCLUSIONS OF LAW

1.  The claim for service connection for chronic residuals of 
infection of the right leg is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The criteria for the assignment of a disability 
evaluation greater than 10 percent for right leg exertional 
compartment syndrome, shin splints and knee pain with 
grinding, status post fasciotomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.14, 4.20, 4.40, 4.45, 4.55, 4.56, 4.71 (Plate II), 4.73, 
4.124 and Part 4, Diagnostic Codes 5257, 5260, 5261, 5262, 
5271, 5312, 8522 (1998).

3.  The criteria for a separate 10 evaluation for status post 
fasciotomy scar of the right leg have been met.  38 U.S.C.A. 
§§ 1155, 5107(a)(b); 38 C.F.R. § 4.14 and Part 4, Diagnostic 
Code 7804 (1998).

4.  The criteria for the assignment of a separate 10 percent 
evaluation for left leg exertional compartment syndrome, shin 
splints and knee pain with grinding have been met. 
38 U.S.C.A. §§ 1155, 5107(a)(b) (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.14, 4.20, 4.40, 4.45, 4.71 (Plate II) and Part 
4, Diagnostic Codes 5257, 5260, 5261, 5262, 5271, (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Residuals of Infection of the Right 
Leg

Factual Background

A review of the veterans service medical records is 
nonrevealing until approximately early August 1990 when the 
veteran underwent anterior and lateral lower leg fasciotomy 
of the right leg.  Following surgery he went to the recovery 
room in good condition.  Following surgery the veteran was 
noted to be doing fine postoperatively and discharged.  Two 
days after discharge he was walking around his home and 
accidentally stuck his fasciotomy site on his leg with a 
small evergreen bush.  One day later he came to the 
orthopedic clinic with a very small erythematous infected 
surgical wound.  Upon opening the wound, a piece of evergreen 
bush was removed.  The wound was debrided, irrigated and left 
open.  He was placed on special treatment for seven days.  At 
that time the cultures grew out.  He returned in 
approximately one week and the wound was still sore.  He was 
placed on another special treatment for one week.  He 
subsequently was hospitalized in September 1990 for infection 
and care of the right leg wound.  An X-ray of the right lower 
extremity revealed no gas discernible in the tissues.  The 
bone looked normal and there was no periosteal reaction 
noted.  He underwent debridement and short leg cast 
placement.  He was sent back to duty after three days of unit 
convalescence leave recommended.  A few days after hospital 
discharge the infected wound was noted to be healing.  A 
clinical record dated in June 1991 revealed no pertinent 
objective findings.  On a report of an examination in 
November 1991 for separation from active duty no evidence of 
infection of the right leg was noted.  

On a report of an initial post service general medical 
examination in January 1992 a clinical evaluation of the skin 
was noted as negative.  No pertinent findings regarding 
infection of the right leg was indicated.  

On an authorized VA examination in January 1992 a physical 
examination of the lower extremities revealed no pertinent 
findings regarding infection of the right leg.  

In June 1993, the veteran attended a hearing before a hearing 
officer at the RO.  A copy of the hearing transcript is on 
file. He claimed that he has chronic residuals of a right leg 
infection.

Subsequently dated VA and private clinical records dating 
through approximately January 1998 are silent for any mention 
of infection of the right leg.  Specifically, on a report of 
a VA examination in January 1998 it was specifically noted by 
the examiner that the veteran did not have an infection of 
the right lower extremity at that time.  

Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§§ 1110, 1131 (West 1991).  The threshold question that must 
be resolved with regard to each claim is whether the claimant 
has presented evidence that the claim is well grounded; that 
is, that the claim is plausible.  If he/she has not, his 
appeal fails as to that claim, and VA is under no duty to 
assist him/her in any further development of that claim.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In order for a claim to be well grounded, there must 
be competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995). 


Analysis

Following a comprehensive review of the record, the Board 
notes that the evidence of record clearly demonstrates that 
the postoperative infection of the right leg present and 
treated during service was not other than an acute process 
that was successfully treated and without any chronic 
residual disability noted on examination for separation from 
active duty or shown on a recent VA examination in January 
1998.  Therefore, the record is absent any competent medical 
evidence of a present chronic disability for which the 
veteran seeks service connection with nexus to active duty.  
See Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992), Brammer v. Derwinski, 
2 Vet. App. 23 (1992).  

While the veteran maintains that he has chronic residuals of 
an infection of the right leg which stemmed from active duty 
the Board notes that the Court has held that while a lay 
person is competent to testify as to facts within his own 
observation and recollection, such as visible symptoms, a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).


Increased Rating

Factual Background

A review of the veterans service medical records shows that 
in a rating decision dated in April 1992 the RO granted 
service connection for bilateral exertional compartment 
syndrome, shin splints and knee pain with grinding, status 
post right fasciotomy evaluated as 10 percent disabling in 
accordance with the criteria under Diagnostic Codes 5262-5312 
based on pertinent findings in the veterans service medical 
records as well as reports of post service VA examinations in 
January 1992.  It was indicated that the veterans service 
medical records revealed the presence of chronic anterior 
lower extremity pain in service.  He was treated for shin 
splints which did not resolve.  He eventually was found to 
have bilaterally exertional compartment syndrome.  He 
underwent a right leg fasciotomy in August 1990.  The 
operative report indicated that a 16- to 17-centimeter 
incision was made over the right lower leg lateral 
compartment and blunt dissection was carried down to the 
fascia of the anterior tibialis muscle.  The fascia was 
nicked with a knife and dissected bluntly with scissors.  The 
fascia was cut distally and proximally, extending from the 
tibial tubercle down to just above the right ankle   The 
superficial peroneal nerve was exposed and noted to be 
intact.  The lateral fascia over the peroneus longus was cut, 
again extending to 2 centimeters below the head of the fibula 
and then down to the ankle.  The wound was irrigated 
copiously with sterile saline and the wound was closed.  A 
sterile dressing was applied and the veteran was taken to the 
recovery room in good condition.  

Two days after discharge the veteran injured his operative 
site with a small evergreen bush.  The wound was debrided, 
irrigated and left open.  Subsequently he was hospitalized in 
September 1990 for infection and care of the leg wound 
diagnosed as right lower leg cellulitis complicated by a 
wound reinfection.  On a report of an initial VA general 
medical examination in January 1992 pertinent clinical 
evaluation revealed a 15-centimeter scar on the right leg  
The diagnosis was bilateral exertional compartment syndrome 
of both legs.  

On a report of a subsequent authorized VA examination in 
January 1992 by a specialist in general orthopedics it was 
noted that the veteran complained of bilateral knee pain with 
no known onset. The knees were examined and essentially 
revealed normal findings.  On a report of a VA orthopedic 
(muscle) examination in July 1993, no tissue loss or muscles 
penetrated were noted.  A 20-centimeter scar was noted on the 
lateral aspect of the right lower extremity.  The diagnosis 
was lower extremity lateral compartment syndrome with 
secondary peripheral neuropathy.  

On a report of an authorized VA orthopedic examination in 
September 1995, it was noted that while the veteran was in 
service in the late 1980s, he developed lateral calf pain 
when he ran.  The examiner noted that he reviewed the 
veterans claims file.  On examination the veteran had a 
normal gait.  Examination of the knees revealed no swelling.  
On the left knee there was a click that was detected from 
full flexion outward.  It sounded more like a patellofemoral 
click.  It was not painful to the veteran.  It was noted by 
the examiner that the finding was probably not significant.  
Range of motion was from 0 to 150 degrees on the left and 
from 0 to 148 degrees on the right.  The knees were stable to 
anterior posterior, lateral and rotatory stresses.  The 
patellofemoral pressure did not cause any crepitance nor did 
it cause pain.  Examination of the calves revealed a scar on 
the right.  There was tenderness along the course of the 
whole scar to the slightest touch.  The examiner noted that 
it was interesting that when he touched the scar in the 
lateral aspect of the veterans right calf, the veteran 
complained of pain in the medial aspect of his foot on the 
right.  On sensation testing there was decreased sensation 
over the medial aspect of the great toe on the right.  The 
impression was status post fasciotomy on the right with a 
sensitive scar.  The examiner noted that he was not sure that 
he understood why the medial aspect of the veterans toe was 
numb.  It was hard to explain with a lateral fasciotomy.  He 
believed that the veteran was stable and saw no reason to 
investigate his symptoms any further. 

On a report of a VA joint (orthopedic) examination in August 
1997,  no crepitus was noted on active and passive movement.  
Muscle strength in both legs and knees on gravity testing and 
resistance appeared to be mildly weakened.  McMurrays sign 
was absent and drawers test was negative and Lachmanns test 
was negative. An 18-centimeter scar of the right lateral calf 
was noted.  No subluxation or lateral instability of the knee 
was noted.  Flexion of both knees was to 135 degrees.  
Extension was to 0 degrees, bilaterally.  Range of motion of 
the right and left ankles revealed plantar flexion to 50 
degrees, bilaterally.  Dorsiflexion of the right ankle was to 
5 degrees.  Left ankle dorsiflexion was to 10 degrees. 

On an additional VA examination in August 1997 for bone 
fractures and bone disease it was noted that objective 
findings revealed tenderness over a 23-centimeter scar in the 
lateral aspect of the right leg.  No muscle spasm was 
present.  No muscle herniation was noted.  Additional 
examination revealed no evidence of swelling, deformity, 
angulation, false motion or intra-articular involvement.  
Diagnosis was right leg compartment syndrome status post 
fasciotomy.  

On a report of an authorized VA examination in December 1997 
by a specialist in neurology it was noted that the veterans 
claims file was reviewed in preparation of the report.  On 
objective evaluation strength was 5/5 in the proximal and 
distal lower extremity muscle groups.  Initially testing the 
strength revealed some give-way weakness, but repeat testing 
was normal.  Reflexes were two-plus and symmetric in the 
lower extremities, including the ankle reflexes.  Gait was 
normal with respect to heel, toe and tandem walking although 
there was a slight right antalgic component to the gait.  
Temperature sensation was subjectively decreased on the 
dorsum aspect of the right foot, however pinprick sensation 
was symmetric (dissociation of temperature and pinprick).  No 
major nerve was involved.  No lesion was observed on physical 
examination.  There was no paralysis, neuritis or neurology.  
There was no muscle wasting or atrophy.  A 16-centimeter scar 
was seen in the right lower extremity lateral aspect of the 
anterior leg compartment consistent with previous fasciotomy.  
This was not seen on the left.  No joints were affected.  
Diagnostic test results showed that electromyographic (EMG) 
and nerve conduction velocity studies performed in December 
1997 revealed borderline reduced distal latencies in 
conduction velocities compatible with a borderline or early 
polyneuropathy.  Denervation change was also seen in the 
right medial gastrocnemius compatible with either and S1 root 
lesion or a mild polyneuropathy.  Diagnoses were bilateral 
lower extremity pain; borderline polyneuropathy (changes seen 
on diagnostic studies were not sufficient to explain 
subjective symptoms); symptom magnification and right leg 
compartment syndrome, status post fasciotomy.  

On additional examination by VA in January 1998 undertaken by 
the examiner who saw the veteran in December 1997, it was 
noted that the veteran walked with a limp using a cane in his 
right hand.  There was an approximately 9-inch scar over the 
lateral aspect of the fibula on the right.  He had numbness 
in the scar and distal to the scar over towards the top of 
the foot and the great toe.  He had paresthesias so when one 
struck the upper part of the scar he felt it more over the 
dorsum of his great toe.  The examiner noted that bottom line 
was that the veteran had a compartment syndrome.  He had a 
release.  He had nerve damage.  It was not truly a peripheral 
neuropathy.  There was either compression or injury of a 
portion of the peroneal nerve which was, as the examiner 
thought, what was being called a neuropathy.  He noted that 
it was a nerve injury or nerve compression.

In May 1998, the RO denied entitlement to service-connection 
for peripheral neuropathy.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history and that each disability be considered 
from the point of view of the veteran working or seeking 
work. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7 (1998).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in other activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.  The 
Board also notes that in DeLuca v. Brown, 2 Vet. App. 202, 
206 (1995) the Court held that, when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and that examination based upon the 
rating decision must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1998) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion and interference with sitting, 
standing and weight bearing are also related considerations.  
It is the intention of the VA Schedule for Rating 
Disabilities to recognize actually painful, unstable or mal- 
aligned joints, due to healed injury, as at least minimally 
compensable.

The Board notes further that the regulations pertaining to 
muscle injuries were recently revised in June 1997, effective 
July 3, 1997.  62 Fed. Reg. 20235-30240 (1997).  Where the 
law or regulations change while the case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  In Rhodan v. West, No 96-1080 
(U.S. Vet. App. Dec 1, 1998) the Court held that the revised 
rating criteria may not be applied to claims prior to the 
effective date of the new regulations.

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30237-240 (1997).  For instance, 38 C.F.R. § 
4.72 was removed and the provisions contained in that 
regulation were incorporated into the provisions of 38 C.F.R. 
§ 4.56.

The record shows that RO has considered both sets of rating 
criteria with respect to the veterans claim.  Accordingly, 
the Board has determined that the appellant would not be 
prejudiced if the Board proceeded with appellate 
consideration on the claims presented.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

In accordance with 38 C.F.R. § 4.124 (a) for diseases of the 
peripheral nerves the term incomplete paralysis, with 
this and other peripheral nerve injuries, indicates a degree 
of lost or impaired function substantially less than the type 
picture for a complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for peripheral nerves are for unilateral 
involvement.  In accordance with Diagnostic Code 8522 for 
musculocutaneous nerve (superficial peroneal) injury 
productive of mild incomplete paralysis a noncompensable 
evaluation is provided.  For moderate and incomplete 
paralysis a 10 percent evaluation is provided.  For severe 
incomplete paralysis a 20 percent evaluation is provided.

For other impairment of the knee with recurrent subluxation 
or lateral instability a 10 percent evaluation is provided 
where there is slight impairment.  For moderate impairment a 
20 percent evaluation is warranted.  Id.  For severe 
impairment a 30 percent evaluation is warranted.  Diagnostic 
Code 5257.  

Under Diagnostic Code 5260 for limitation of flexion of the 
leg a noncompensable evaluation is provided where flexion is 
limited to 60 degrees.  For flexion limited to 45 degrees a 
10 percent evaluation is provided.  For flexion limited to 
30 degrees a 20 percent evaluation is provided.  For flexion 
limited to 15 degrees a maximum 30 percent evaluation is 
provided.

Under Diagnostic Code 5261 for limitation of extension of the 
leg to 5 degrees a noncompensable evaluation is provided.  
For extension limited to 10 degrees a 10 percent evaluation 
is provided.  For extension limited to 15 degrees a 
20 percent evaluation is provided.  For extension limited to 
20 degrees a 30 percent evaluation is provided.  For 
extension limited to 30 degrees a 40 percent evaluation is 
provided.  For extension limited to 45 degrees a 50 percent 
evaluation is provided.  

For impairment of the tibia and fibula with malunion and 
slight knee or ankle disability a 10 percent evaluation is 
warranted.  Where there is moderate knee or ankle disability 
a 20 percent evaluation is provided.  Where there is marked 
knee or ankle disability a 30 percent evaluation is provided.  
Diagnostic Code 5262.  

Under Diagnostic Code 5271 for limited motion of the ankle a 
10 percent evaluation is provided where there is moderate 
limitation of motion.  For marked limitation of motion a 
maximum 20 percent evaluation is provided.  

The provisions of 38 C.F.R. § 4.71 (Plate II) provide a 
standardized description of normal range of motion of the 
knee and ankle.  Normal flexion/extension of the knee is from 
0 to 140 degrees.  Normal ankle dorsiflexion is from 0 to 20 
degrees.  Normal ankle plantar flexion is from 0 to 45 
degrees.  

In VA General Counsel Precedent Opinion, Multiple Ratings for 
Knee Disability, VAOPGCPREC 23- 97 (O.G.C. Prec. 23-97), it 
was held that a claimant who had arthritis and instability of 
the knee may be rated separately under diagnostic code 5257 
and 5003, relative to arthritis.  In that opinion, General 
Counsel stated that when a knee disorder is rated under 
Diagnostic Code 5257 and a veteran also has limitation of 
knee motion which at least meets the criteria for a zero 
percent evaluation under Diagnostic Code 5260 or 5261, 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However, the 
opinion states that if a veteran does not meet the criteria 
for a zero percent rating under either Diagnostic Code 5260 
or Diagnostic Code 5261, there is no additional disability 
for which a separate rating for arthritis may be assigned.  
See also VAOPGCPREC 9-98.

38 C.F.R. § 4.118, Diagnostic Code 7804 provides a sole 10 
percent evaluation for a scar if it is adherent, tender, or 
painful on objective demonstration.

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).  Impairment 
associated with the veteran's service-connected disability 
may be rated separately unless it constitutes the same 
disability or the same manifestation.  Esteban, 6 Vet. App. 
261.  The critical element is that none of the symptomatology 
is duplicative or overlapping; the manifestations of the 
disabilities must be separate and distinct.  Esteban, 6 Vet. 
App. at 261, 262.


Analysis

Following a preliminary review of the record the Board notes 
that the RO has evaluated the veteran's service-connected 
bilateral exertional compartment syndrome, shin splints, and 
knee pain with grinding, status post fasciotomy of the right 
leg by analogy under Diagnostic Codes 5262 and 5312, 
primarily on the basis of objectively demonstrated status 
postoperative fasciotomy of the right lower extremity.  After 
reviewing the evidence from a longitudinal perspective the 
Board finds that the preponderance of that evidence is 
against an evaluation in excess of 10 percent for the 
veteran's service-connected right lower extremity.  The 
evidence demonstrates that the 10 percent rating currently 
assigned most definitely defines the disability resulting 
from the service-connected exertional compartment syndrome, 
shin splints, and knee pain with grinding, status post 
fasciotomy of the right leg.  In particular, the recent 
clinical findings reflect almost full range of motion of the 
right knee and ankle.  See Plate II referred to in 38 C.F.R. 
§ 4.71 (1998).  Moreover, there is no significant right leg 
instability or atrophy.  Additionally, arthritis of the right 
knee is not confirmed clinically.  The Board recognizes that 

A rating in excess of 10 percent under Diagnostic Code 5312 
is simply not warranted under the facts of this case.  The 
evidence by analogy does not show sufficient evidence of 
entrance or exit scars indicating track of missile through 
one or more muscles, indications of loss of deep fascia, 
muscle substance, or normal firm resistance of muscle when 
compared with the sound side, or tests of strength and 
endurance which demonstrate positive evidence of impairment 
when compared with the sound side, such that the veteran's 
residuals of fasciotomy of the right leg more nearly 
approximate the criteria for a moderately severe disability.  
See 38 C.F.R. §§ 4.7, 4.21, 4.56.  Additionally, the Board 
notes that while the veteran meets the criteria for a 10 
percent evaluation for nerve injury under diagnostic code 
cited above that a muscle injury will not be combined with a 
peripheral nerve paralysis rating of the same body part 
unless the injuries affect entirely different functions.  
Since the muscle injury rating and the peripheral nerve 
paralysis rating affects the same body part only one rating 
may be assigned.  Under the pertinent law and regulations 
cited above a wholly sensory nerve injury may not be rated 
more than moderate which is the case at hand. 

As for the possibility of a rating in excess of 10 percent 
under another diagnostic code under Code 5257, moderate 
impairment of the knee including recurrent subluxation or 
lateral instability, warrants a 20 percent evaluation.  Under 
Diagnostic Code 5260, a 20 percent evaluation is warranted 
where flexion of the knee is limited to 60 degrees.  In this 
case, the recent clinical findings show no evidence of 
significant instability of the right knee or limitation of 
motion to the required degree.  As such, neither the required 
moderate instability, as required for a 20 percent rating 
under Diagnostic Code 5257 or limitation of flexion to 60 
degrees, as required for a 20 percent rating under Diagnostic 
Code 5260 or limitation of extension to 15 degrees as 
required under Diagnostic Code 5261 for a 20 percent 
evaluation has been shown.  Moreover, the Board recognizes 
that there is no evidence of malunion of the tibia and fibula 
with moderate knee or ankle disability warranting a 20 
percent evaluation.  Thus a rating in excess of 10 percent is 
not warranted for the veteran's right lower extremity 
disability.

The Board has taken into consideration the veteran's 
complaints of pain and finds that there is no additional 
evidence of functional loss due to his service-connected 
right lower extremity disability.  That is, the present 
symptomatology is contemplated within the 10 percent rating 
for moderate impairment of Muscle Group XII.  See 38 C.F.R. 
§§ 4.41, 4.56(d)(3).
The Board has considered the holdings in Karnas and Rhodan 
and notes that the veterans disability was considered under 
old schedular criteria in effect prior to the change in July 
1997 and under both old and new criteria after their 
amendment in July 1997 and the result is the same.  The 
Board, however, recognizes that in view of the relative 
equipoise of the evidence regarding the veterans 
postoperative fasciotomy scar of the right leg in that it has 
been generally symptomatic over the years the Board notes 
that such findings more nearly approximate the criteria for 
tender and painful scar thereby warranting a separate 10 
percent evaluation under Diagnostic Code 7804. 

With respect to the veteran's service-connected left lower 
extremity, the Board notes that the record is suggestive of 
some swelling, crepitance, weakness and limitation of motion 
of the left lower extremity that in the aggregate appear to 
more nearly approximate the criteria for a separate 10 
percent evaluation under Diagnostic Code 5312 especially when 
viewed in light of the relative equipoise nature of the 
evidence and consideration of 38 C.F.R. §§ 4.40, 4.45.  
Clearly, the objective findings regarding the left lower 
extremity when compared to the pertinent criteria cited above 
neither meet nor more nearly approximate the criteria for the 
next higher rating.  The Board notes that findings pertaining 
to left lower extremity impairment associated with disability 
for which service-connection has not been established may not 
be considered when determining entitlement to an increased 
disability for service-connected disability.  

Additionally, the Board has considered the opinions issued by 
VA General Counsel cited above that assigning one rating for 
arthritis under Diagnostic Code 5003 and one for instability 
under Diagnostic Code 5257 does not violate the rule against 
pyramiding.  However, in this case the Board notes that 
arthritis of either knee has not been confirmed clinically.  
Thus, the General Counsel's opinions do not provide a basis 
for an increase.  Moreover, neither knee demonstrates the 
degree of limitation of motion meeting a noncompensable 
evaluation.

Similarly, the Board finds that increased evaluations on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) 
(1998) are not appropriate.  It is clear that the 
disabilities at issue have not rendered the veteran's 
clinical picture unusual or exceptional in nature, have not 
markedly interfered with employment, and have not required 
frequent inpatient care as to render impractical the 
application of regular schedular standards, thereby 
precluding respective grants of entitlement to increased 
evaluations on an extraschedular basis.  The veteran has 
essentially treated his lower extremity symptoms with 
medication.  He also noted being able to work long hours as a 
manager of a fast food establishment. 


ORDER

Entitlement to service connection for chronic residuals of an 
infection of the right leg is denied.

Entitlement to an evaluation in excess of 10 percent for 
right leg exertional compartment syndrome, shin splints, and 
knee pain with grinding, status post fasciotomy is denied.

Entitlement to a separate 10 percent evaluation for 
postoperative fasciotomy scar of the right leg is granted, 
subject to pertinent criteria applicable to the payment of 
monetary awards.

Entitlement to a separate 10 percent evaluation for left leg 
exertional compartment syndrome, shin splints and knee pain 
with grinding is granted, subject to pertinent criteria 
applicable to the payment of monetary awards.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
